COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
 DONGGUAN CHUNG YUAN                            §
 ELECTRIC CO. AND MASSEY CO.                                    No. 08-13-00080-CV
 LTD.,                                          §
                                                                  Appeal from the
                  Appellants,                   §
                                                                327th District Court
 v.                                             §
                                                              of El Paso County, Texas
 GILBERT SIFUENTES, Individually,               §
 MARGARITA LETICIA MEDRANO-                                       (TC# 2010-4168)
 SIFUENTES, Individually and on Behalf          §
 of GERARDO DANIEL SIFUENTS and
 GIBRAN EVERARDO SIFUENTES,
 Deceased Children, and on Behalf of
 GERMAN YAHIR SIFUENTES, minor
 child,

                  Appellees.
                                       JUDGMENT

       The Court has considered this cause on Appellants’ motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellants pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.